Opinion by
Judd, C. J.
In order to entitle a petitioner to a writ of mandamus, it must appear that the respondent is clothed with' some legal duty. The object- of the writ now sued for is to obtain a tax receipt impressed with the words “ Qualified to vote, ” the production of which at the polls at the coming general election for representatives of the people is one of the essentials to enable the petitioner to cast his vote. Section 10 of the Act of 1868 (Compiled Laws, p. 224-5)' clothes this respondent, as Tax Collector for the District of Honolulu, with the duty of filling out and delivering to every person entitled to vote a tax receipt so impressed. The qualifications of the petitioner to vote are not questioned by the answer. But the respondent avers that he has made out and delivered the petitioner’s tax receipt to the commanding officer of the volunteer corps, << The Queen’s Own,” of which petitioner is an enrolled member. Is this a discharge of his duty in this respect ? I think not. From the tenor of the answer it would appear that for convenience, or to ensure identification of the individuals in the volunteer corps, the respondent made the captain of the corps his agent to deliver the receipt to petitioner. This the agent has not done, though the receipt was filled out ready for delivery on or soon after the first day of November last. The principal is responsible for the acts of his agent, and is answerable tor his neglect to deliver the receipt. He cannot in this way evade the express duty which the law explicitly casts upon him, and upon him alone. The agent is presumably under the control of his *523principal, and I cannot anticipate that respondent will have any difficulty in revoking the agency and recovering the receipt.
I deem the cause shown to be insufficient, and think that a peremptory mandate should issue to the respondent that he deliver the tax receipt in question to petitioner on or before 12 o’clock m. on Tuesday, the 26th instant, and pay the costs of these proceedings.